Casey, J. P., and Mikoll, J.,
dissent in a memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent since we do not find substantial evidence in the record to support the finding that Jensen or petitioner were guilty of physical or psychological abuse.
In this matter, respondent adopted the Hearing Officer’s findings of fact but arrived at a different conclusion. Respondent found as follows: first, Jensen told the client that he would "put his foot on [the client’s] hiney if [the client] did not stop bothering [petitioner] about dinner”; second, Jensen "pursued [the client], straddled and restrained [the client] after he fell, and pressured him to answer a question”; and third, "in his haste to avoid Mr. Jensen, [the client] fell to the ground”. Based on these findings respondent found psychological and physical abuse in violation of Mental Hygiene Law § 16.19 (a) and 14 NYCRR 87.8 (d) (1) (iv).
Although this court will not substitute its judgment for that *716of the administrative agency (see, Matter of Ahsaf v Nyquist, 37 NY2d 182) and may not set aside an administrative determination simply because there is conflicting evidence (see, Matter of Collins v Codd, 38 NY2d 269, 270-271), in discharging its judicial function this court must decide whether, on the entire record, the decision is based on substantial evidence (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Substantial evidence is "such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assocs. v State Div. of Human Rights, supra, at 180).
The issue here is whether physical and psychological abuse was made out by substantial evidence. We submit that it has not. Nowhere in the testimony adduced at the hearing was it established that the client was injured, hurt or damaged by the acts of Jensen. In attempting to get the client to answer a question, Jensen merely restrained him temporarily until the client answered the question. The force used was entirely consistent with what was necessary to get the client’s attention. The client told his father and petitioner that Jensen did not hurt him. The physical restraint employed was reasonable and, in any event, so minimal and insignificant that it cannot reasonably be denominated physical abuse.
There was also no proof of psychological abuse. An important aspect of psychological abuse is the presence of other clients who witness the victim being scorned, ridiculed, humiliated, dehumanized or otherwise socially stigmatized (see, 14 NYCRR 624.4 [b] [3]).* No other clients were present when the event took place. The entire incident involved a period of short restraint during which the client was asked whether he had been kicked or hurt. Neither the duration nor the surrounding circumstances permit the conclusion that the incident constituted psychological abuse. The determination should therefore be annulled in its entirety and petitioner’s application for renewal of her operating certificate granted.

 This rule was promulgated subsequent to the event but helpful in an evaluation of whether psychological abuse occurred.